                                            Case 5:20-cv-07974-BLF Document 65 Filed 07/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RIGOBERTO SARAMIENTO, et al.,                       Case No. 20-cv-07974-BLF (SVK)
                                   8                      Plaintiffs,
                                                                                               DISCOVERY ORDER
                                   9                v.
                                                                                               Re: Dkt. No. 63
                                  10       FRESH HARVEST, INC., et al.,
                                  11                      Defendants.

                                  12           The Parties’ joint submission (Dkt. 63) and supplemental submissions pursuant to Dkt. 64
Northern District of California
 United States District Court




                                  13   identify numerous disputed requests for production, though how many and on what grounds are
                                  14   unclear because Plaintiffs’ complaints and Defendants’ objections are scattered throughout the
                                  15   submissions and, as such, difficult to discern.1 Further, the proffered charts are not complete and
                                  16   not properly formatted and therefore not helpful to the Court. This is not a matter of mere form
                                  17   over substance. If the Parties cannot clearly articulate the issues and their respective positions, the
                                  18   Court cannot provide guidance and rulings. Accordingly, the Court ORDERS as follows:
                                  19           1. Defendants state in Dkt. 63 that with the protective order in place, Fresh Harvest will
                                  20                remove redactions on the contracts and invoices it has produced. That is to be done
                                  21                immediately and the documents re-produced to Plaintiffs within 7 days of this order.
                                  22           2.    Plaintiffs are to re-organize their portion of the joint submission, organizing it into
                                  23                categories of related RFPs, identifying the category and the specific requests covered
                                  24                by each category. For example: Documents relating to H-2A job orders (Request nos.
                                  25                __-__); Documents provided to workers (Request nos. __-__); etc. For each category,
                                  26                Plaintiffs are to explain the relevance of the requests and address any issues of
                                  27
                                       1
                                  28    In addition, Exhibit A reflects RFPs directed to Fresh Harvest and Exhibit B reflects RFPs
                                       directed to SMD Logistics. The RFPs contained in Exhibits A and B are not identical.
                                          Case 5:20-cv-07974-BLF Document 65 Filed 07/15/21 Page 2 of 2




                                   1              proportionality. Plaintiffs are to provide their portion of the joint submission to

                                   2              Defendants within 5 days of this order.

                                   3          3. Defendants are to re-organize their portion of the joint submission using Plaintiffs’

                                   4              categorized format, inserting their position under Plaintiffs’ position for each category.

                                   5              Defendants are to provide their portion to Plaintiffs with 5 days of receiving

                                   6              Plaintiffs’ portion. The parties are to meet and confer regarding finalizing and must

                                   7              file a Supplemental Joint Submission, not to exceed 8 pages, within 15 days of this

                                   8              order.

                                   9          4. The Parties are to submit a chart, single-spaced in landscape format that identifies the

                                  10              request, the response, a brief summary (e.g., 2-3 sentences) of each Party’s position

                                  11              and offer of compromise presented side-by-side (not vertically), and a column for the

                                  12              Court’s ruling. The chart is merely a summary; it is not the place to paste arguments
Northern District of California
 United States District Court




                                  13              from the joint submission. Parties often set forth the request and response with the

                                  14              column-formatted positions underneath, to wit:

                                  15   Request:________

                                  16   Response___________

                                  17    Plaintiff’s Position     Defendant’s Position       Proposed                   Court Order
                                  18                                                        Compromise
                                  19                                                        Plaintiff:
                                  20                                                        Defendant:
                                  21          SO ORDERED.
                                  22   Dated: July 15, 2021
                                  23

                                  24
                                                                                                         SUSAN VAN KEULEN
                                  25                                                                     United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                        2
